NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 200386-U

                                   Order filed July 19, 2022
      ____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2022

      THE PEOPLE OF THE STATE OF                      )      Appeal from the Circuit Court
      ILLINOIS,                                       )      of the 21st Judicial Circuit,
                                                      )      Kankakee County, Illinois,
             Plaintiff-Appellee,                      )
                                                      )      Appeal No. 3-20-0386
             v.                                       )      Circuit No. 97-CF-778
                                                      )
      JEFFREY L. KNIGHT,                              )      Honorable
                                                      )      Clark E. Erickson,
             Defendant-Appellant.                     )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE DAUGHERITY delivered the judgment of the court.
            Justices Holdridge and Hauptman concurred in the judgment.
      ____________________________________________________________________________

                                                ORDER

¶1          Held: Defendant did not receive reasonable assistance of postconviction counsel.

¶2          Defendant, Jeffrey L. Knight, appeals the Kankakee County circuit court’s dismissal of

     his postconviction petition. Defendant argues his appointed postconviction counsel provided

     unreasonable assistance for failing to adequately comply with Illinois Supreme Court Rule

     651(c) (eff. July 1, 2017). We reverse and remand.

¶3                                         I. BACKGROUND
¶4          A jury convicted defendant of first degree murder (720 ILCS 5/9-1(a)(1) (West 1996))

     and concealment of a homicidal death (id. § 9-3.1(a)) in the death of his stepmother Marguerite

     Knight. The evidence at trial established that defendant lived with Marguerite and his father,

     Truman Knight, at the time of Marguerite’s death. On December 16, 1997, Truman returned

     home from work at approximately 7:30 p.m. to find that he was locked out of the house.

     Marguerite’s car was gone. Truman looked for Marguerite and reported her missing when he

     could not find her or her car in town. Defendant returned home the next morning driving

     Marguerite’s car. He told Truman that Marguerite had let him borrow it.

¶5          Officers investigating Marguerite’s disappearance found blood in the trunk of her car and

     in the barn behind the house. Days later, a human head, left hand, and two feet were found in

     Kankakee County. These body parts were later identified as Marguerite. Officers returned to the

     barn and found a reciprocating saw with blood on it. The autopsy revealed Marguerite died from

     blunt force trauma and two gunshot wounds to the back of the head.

¶6          The owner of the local feed store testified that he arrived at the residence on the day

     Marguerite went missing for a delivery, and defendant was the only person on the property.

     Defendant was wearing coveralls with blood on them and told him he could not enter the barn.

¶7          After the verdict, defendant made several claims of ineffective assistance of counsel, and

     the court held a two-day Krankel hearing. The court denied defendant’s claims and proceeded to

     sentencing. It sentenced defendant to natural life imprisonment for first degree murder and a

     concurrent five years’ imprisonment for concealment of a homicidal death. On direct appeal, we

     affirmed defendant’s convictions and reduced his sentence to 60 years’ imprisonment. People v.

     Knight, No. 3-99-0277 (2002) (unpublished order under Illinois Supreme Court Rule 23).




                                                      2
¶8             On April 8, 2002, defendant filed a postconviction petition as a self-represented litigant

       alleging 58 claims of ineffective assistance of trial counsel, 7 claims of prosecutorial misconduct,

       1 claim of judicial bias, 7 claims of court error, and 1 claim of ineffective assistance of appellate

       counsel. The court advanced the petition to the second stage of proceedings on November 26,

       2002.

¶9             For various reasons, defendant received representation from five different appointed

       attorneys during the pendency of his postconviction petition, and it took 18 years to litigate.

       Defendant’s second attorney initially told the court that he had two boxes containing the court

       records he received from the clerk’s office. The attorney stated that he believed he had all the

       transcripts necessary for review. He was elected Kankakee County State’s Attorney before he

       could finish review of the transcripts and amend defendant’s postconviction petition.

¶ 10           Defendant’s third attorney did not receive the trial record. The clerk’s office reported that

       the second attorney never returned the record. The fourth attorney also did not receive the

       original record. Instead, defendant brought his own transcripts to court and gave them to the

       fourth attorney. The transcripts were eventually given back to defendant when he asked for them

       to be returned. After the fourth attorney withdrew, the court gave a copy of defendant’s

       transcripts to the clerk’s office.

¶ 11           Defendant was then appointed a fifth attorney, who began a review of the record in the

       clerk’s office. He found the record to be out of order and that there were gaps in it. Testimony

       from the trial were missing, as well as the transcripts from the Krankel hearing. The missing

       transcripts included testimony during which defendant argued he received ineffective assistance

       of counsel. The circuit court asked counsel to speak with the clerk’s office and defendant’s

       previous attorneys to determine what happened to the original record and how much effort it


                                                         3
       would take the clerk’s office to get the record transcribed again. The court also requested that

       counsel narrow down defendant’s nearly 100 postconviction claims, to which counsel responded

       that all of defendant’s claims had merit and he would be able to argue them all at an evidentiary

       hearing. At the next several court dates, counsel told the court that he had not spoken with any of

       the previous attorneys or the clerk. Instead, he gave the clerk defendant’s personal copy of the

       record, which had missing pages and defendant’s handwritten notes, and the clerk certified this

       copy. Counsel then filed a Rule 651(c) certificate, stating that he reviewed the record, discussed

       the matter with defendant, and made the necessary amendments to the postconviction petition.

       Counsel’s amendment added 2 additional claims of ineffective assistance of counsel, but did not

       narrow down defendant’s other claims, as the court had previously suggested.

¶ 12          The State filed a motion to dismiss the petition, arguing waiver and lack of prejudice.

       After a hearing, the court granted the State’s motion. Defendant appealed.

¶ 13                                              II. ANALYSIS

¶ 14          On appeal, defendant argues that, because he received unreasonable assistance of

       postconviction counsel, his case should be remanded for second stage postconviction

       proceedings.

¶ 15          Under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2020)),

       petitioners are entitled to a reasonable level of assistance of counsel. People v. Perkins, 229 Ill.

       2d 34, 42 (2007). To ensure a proper level of assistance, Rule 651(c) imposes three duties on

       appointed counsel. Id. Rule 651(c) requires postconviction counsel (1) consult with the petitioner

       to ascertain his claims; (2) examine the record; and (3) make any amendments necessary to the

       petition to adequately represent the petitioner. Ill. S. Ct. R. 651(c) (eff. July 1, 2017). Substantial

       compliance with the rule is required. People v. Richardson, 382 Ill. App. 3d 248, 257 (2008).


                                                          4
       There is a rebuttable presumption of reasonable assistance when counsel files a Rule 651(c)

       certificate. People v. Jones, 2011 IL App (1st) 092529, ¶ 23. We review counsel’s compliance

       with Rule 651(c) de novo. People v. Suarez, 224 Ill. 2d 37, 41-42 (2007).

¶ 16          Here, postconviction counsel filed a Rule 651(c) certificate; therefore, we presume that

       he provided reasonable assistance. It is defendant’s burden to overcome this presumption of

       reasonableness by demonstrating that postconviction counsel failed to substantially comply with

       his Rule 651(c) duties. Jones, 2011 IL App (1st) 092529, ¶ 23.

¶ 17          Defendant argues that postconviction counsel provided unreasonable assistance because

       counsel failed to take any steps to obtain and review missing excerpts from the record that were

       crucial to defendant’s petition. Rule 651(c) requires counsel to examine as much of the record

       “as is necessary to adequately present and support those constitutional claims raised by

       [defendant].” People v. Davis, 156 Ill. 2d 149, 164 (1993). This includes taking reasonable steps

       to obtain necessary parts of the record. People v. Luechtefeld, 11 Ill. App. 3d 407, 408 (1973).

¶ 18          In this case, postconviction counsel was aware transcripts were prepared at one time but

       were missing when the court appointed him to defendant’s case, as one had been prepared for

       direct appeal and thereafter returned to the clerk’s office. Further, the court requested that

       postconviction counsel reach out to both the clerk’s office and defendant’s previous attorneys to

       locate the record and figure out how much work it would be for the clerk to transcribe the record

       again. Postconviction counsel failed to do as the court requested, and therefore, counsel could

       not fulfill his obligation under Rule 651(c) to examine the record.

¶ 19          The failure to attempt to obtain and examine those transcripts requires reversal because

       the petition identified specific moments during those hearings as a basis for the petition. See

       People v. Blanchard, 2015 IL App (1st) 132281, ¶ 18. Specifically, postconviction counsel never


                                                         5
       received transcripts for the testimony of a State’s witness or from the Krankel hearing, two

       moments where defendant alleges trial counsel was ineffective.

¶ 20                                          III. CONCLUSION

¶ 21          The judgment of the circuit court of Kankakee County denying defendant’s

       postconviction is reversed and the cause is remanded for the appointment of new counsel and

       de novo postconviction proceedings held in compliance with Rule 651(c).

¶ 22          Reversed and remanded with directions.




                                                       6